Citation Nr: 1002005	
Decision Date: 01/12/10    Archive Date: 01/22/10	

DOCKET NO.  06-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
right (major) wrist derangement, initially evaluated as 10 
percent disabling prior to September 22, 2009, and as 70 
percent disabling thereafter.  

2.  Entitlement to an effective date earlier than 
September 22, 2009 for an award of service connection for a 
bilateral shoulder disorder.  

(The issue of entitlement to the repair or replacement of an 
inground pool heater through Independent Living Services will 
be addressed in a separate decision.)  


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S.F.S., Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, as well as an October 2009 decision by the 
Appeals Management Center in Washington, D.C.  

Good or sufficient cause having been shown, the Veteran's 
motion to advance his appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009) and 38 C.F.R. § 20.900(c) (2009).  

This case was previously before the Board in May 2006, 
February 2007, and December 2008, on which occasions it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  

Based on various statements contained in the file, it would 
appear that the Veteran seeks entitlement to a higher level 
of special monthly compensation than now assigned.  Inasmuch 
as that issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and if necessary, appropriate action.  

The appeal as to the issue of an effective date earlier than 
September 22, 2009 for an award of service connection for a 
bilateral shoulder disorder is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to September 22, 2009, the Veteran's post-traumatic 
right (major) wrist derangement was characterized by flexion 
and extension to 20 degrees, with ulnar and radial deviation 
to 10 degrees, accompanied by pain, tenderness, and weakness, 
with X-ray evidence of osteoarthritis, but no evidence of 
ankylosis.  

2.  The Veteran's service-connected post-traumatic right 
(major) wrist is currently ankylosed in an unfavorable 
position, and is both nonfunctional and consistently painful.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for service-connected post-traumatic right (major) 
wrist derangement prior to September 22, 2009 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5003, 5215 (2009).  

2.  The criteria for a current evaluation in excess of 
70 percent for service-connected post-traumatic right (major) 
wrist derangement have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71 and Part 4, Codes 
5125, 5214 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, including those offered during the 
course of an RO hearing in April 2005, and at a subsequent 
hearing before the undersigned Veterans Law Judge in 
March 2006, as well as both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for 
service-connected post-traumatic right (major) wrist 
derangement.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

While the Board must consider the Veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of June 2005, the 
RO granted service connection and a 10 percent evaluation for 
post-traumatic right (major) wrist derangement, effective 
from July 9, 2004, the date of receipt of the Veteran's 
initial claim for service connection.  The Veteran voiced his 
disagreement with that decision, with the result that, in a 
subsequent rating decision of October 2009, the RO awarded a 
70 percent evaluation for the Veteran's service-connected 
posttraumatic right (major) wrist derangement, effective from 
September 22, 2009, the date of a VA examination showing 
entitlement to that benefit.  Once again, the Veteran voiced 
his disagreement with that decision, and the current appeal 
ensured.  

The Board notes that, at the time of a private orthopedic 
examination in September 2003, the Veteran complained of pain 
in his right wrist and hand, which was most frequently 
characterized as a continuous ache, and less frequently 
represented as sharp pain.  Also noted were problems with 
weakness of grip and pinch, as well as a loss of coordination 
and feeling of instability with regard to the wrist.  

On physical examination, the Veteran was described as right-
handed.  The contour and attitude of the Veteran's right 
wrist was normal in both the active and resting positions.  
However, there was some evidence of moderate tenderness of 
the radiocarpal joint, as well as moderate pain on 
stretching, compression, and shear testing.  Range of motion 
measurements of the Veteran's right wrist showed flexion and 
extension to 20 degrees, with ulnar and radial deviation to 
10 degrees.  The pertinent diagnosis noted was of chronic 
symptomatic post-traumatic derangement of the right wrist and 
hand, with neural, musculotendinous, ligamentous, and 
capsular damage.  

In the opinion of the examiner, the Veteran suffered from 
restricted motion of his right wrist.  Further noted was that 
magnetic resonance imagining of the Veteran's right wrist 
conducted in July 2003 had shown evidence of multiple cysts, 
as well as sclerosis in the lunate felt to be representative 
of early Klienblock disease.  Reportedly, following a review 
of diagnostic studies, as well as the Veteran's subjective 
complaints and objective findings, the examiner was of the 
opinion that the Veteran was restricted to the point that he 
had difficulty using his hands, and would certainly require a 
future wrist fusion.  

Private physical therapy treatment records dated in 
October 2004 showed evidence of full flexion and extension, 
though with slightly reduced strength, of the Veteran's right 
wrist.  VA bone imaging conducted in January 2005 showed 
evidence of degenerative/arthritic changes of both of the 
Veteran's wrists.  

At the time of a private orthopedic examination in early 
November 2006, the Veteran complained of right wrist pain 
when attempting to pick up any object weighing more than a 
couple of pounds.  Also noted were problems with pain on 
bending the wrist.  According to the Veteran, he at times 
utilized a splint, which did decrease the pain in his right 
wrist.  

On physical examination, there was evidence of bilateral 
tenderness of the scaphoid wrist, accompanied by a palpable 
nodule which was very tender in the area of the right 
scaphoid wrist.  Also noted was some fullness of the capsules 
bilaterally, though with no evidence of any palpable 
crepitus.  At the time of examination, there was noted a 
possible deficit of the scapholunate on the right, which was 
not felt on the left.  Palmar flexion was decreased on the 
right, as was dorsiflexion.  Moreover, ulnar deviation was 
increased slightly on the right when compared to the left.  
Pending radiographic studies, the clinical impression was of 
radiocarpal arthritis, which, according to the examiner, 
would require an arthroplasty.  Additionally noted was that 
partial arthrodesis might be recommended, though this was 
dependent on the aforementioned X-ray studies.  

At the time of a subsequent VA orthopedic examination in 
June 2009, it was noted that the Veteran's medical records 
were available, and had been reviewed.  When questioned, the 
Veteran complained of right wrist pain, which reportedly had 
its onset in 2003.  Also noted was a prior history of 
"Klineblock disease."  According to the Veteran, he had 
received treatment in the form of medication for his right 
wrist disability, though his response to that treatment had 
been poor.  

When further questioned, the Veteran complained of giving way 
and instability in his right wrist, as well as problems with 
pain, stiffness, and weakness.  On physical examination, 
range of motion measurements showed dorsiflexion and palmar 
flexion to 0 degrees, with radial and ulnar deviation to 2 
degrees.  Following repetitive motion, dorsiflexion and 
palmar flexion, as well as both radial and ulnar deviation, 
were to 0 degrees.  Noted at the time of examination was 
ankylosis of the Veteran's right wrist, though that ankylosis 
was stable.  According to the examiner, the Veteran had very 
limited range of motion of his right wrist, which was 
somewhat tender to palpation.  Significantly, radiographic 
examination showed a collapsed joint space of the 
radiocarpal, with evidence of stage III scapholunate ligament 
disease bilaterally.  

In the opinion of the examiner, the Veteran had no lateral, 
dorsal, or palmar range of motion.  Rather, his wrist was 
fixed in the neutral position.  Further noted was that the 
Veteran's right wrist was ankylosed in an unfavorable 
position, and was both nonfunctional and consistently 
painful.  According to the examiner, the loss of function of 
the Veteran's right wrist was additionally impacted by pain.  
Moreover, given the fact the Veteran's wrist was fixed in an 
unfavorable position, and characterized by a loss of 
function, it was the opinion of the examiner that the Veteran 
should be rated on the basis of loss of use of his right hand 
under Diagnostic Code 5125 (of the Rating Schedule).  

In an addendum to the aforementioned VA orthopedic 
examination dated in September 2009, it was noted that the 
Veteran's claims folder had been reviewed, but that such 
review had not resulted in any change in the examiner's 
evaluation or opinions.  

Pursuant to applicable law and regulation, degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
and Part 4, Code 5003 (2009).  

As regards the Veteran's right wrist, a 10 percent evaluation 
is warranted where there is evidence of limitation of motion 
of the (major) wrist such that dorsiflexion is less than 15 
degrees, or palmar flexion is limited to in line with the 
forearm.  An increased, which is to say, 30 percent 
evaluation, would be indicated where there was evidence of 
favorable ankylosis in 20 to 30 degrees dorsiflexion, with a 
40 percent evaluation requiring ankylosis in any other 
position except favorable.  A 50 percent evaluation would be 
indicated where there was evidence of unfavorable ankylosis 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  Significantly, extremely unfavorable ankylosis is 
to be rated as loss of use of the hands under Diagnostic 
Code 5125.  38 C.F.R. § 4.71a and Part 4, Codes 5214, 5215 
(2009).  

A 70 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of loss of use of 
the hand, with an 80 percent evaluation requiring evidence of 
amputation of the forearm above the insertion of the pronator 
teres.  38 C.F.R. § 4.71a and Part 4, Codes 5123, 5124, 5125 
(2009).  

As is clear from the above, prior to September 22, 2009, no 
more than a 10 percent evaluation was warranted for the 
Veteran's service-connected post-traumatic right (major) 
wrist derangement.  In that regard, while at the time of the 
aforementioned private orthopedic examination in 
September 2003, there was evidence of pain and tenderness in 
the radiocarpal joint of the Veteran's right wrist, range of 
motion measurements obtained at that time showed flexion and 
extension to 20 degrees, with ulnar and radial deviation to 
10 degrees.  Moreover, during the course of subsequent 
physical therapy in October 2004, the Veteran displayed both 
full flexion and extension of his service-connected right 
wrist.  While at the time of a private orthopedic examination 
in November 2006, there was evidence of tenderness, as well 
as a palpable nodule at the right scaphoid wrist, that 
examination showed evidence of both palmar flexion and ulnar 
deviation of the Veteran's right wrist.  Not until the time 
of the aforementioned VA orthopedic examination on 
September 22, 2009 was there evidence of unfavorable 
ankylosis resulting in a complete loss of function sufficient 
to warrant the assignment of a 70 percent evaluation under 
Diagnostic Code 5125 based on loss of use of the Veteran's 
right hand.  Significantly, that 70 percent evaluation 
represents the maximum schedular evaluation available for the 
Veteran's service-connected right wrist disability absent 
amputation of his right upper extremity at a point above the 
insertion of the pronator teres.  

As regards the Veteran's potential entitlement to an 
increased rating on an extraschedular basis, the Board notes 
that the Veteran is currently in receipt of separate and 
distinct 100 percent schedular evaluations for no less than 
two service-connected disabilities, as well as special 
monthly compensation, all of which contemplates an inability 
to engage in substantially gainful employment.  Accordingly, 
any discussion of entitlement to an evaluation in excess of 
70 percent on an extraschedular basis would be gratuitous at 
best.  Under the circumstances, the assigned 10 percent 
rating in effect prior to September 22, 2009, and the 
assigned 70 percent rating thereafter are appropriate, and 
the Veteran's claim for increase must be denied.  



VCAA

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the Veteran and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in 
July 2004, October 2006, and June 2009.  To the extent there 
exists any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, the Veteran has raised no 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed the 
Veteran that it had a duty to obtain any records held by any 
Federal agency.  It also informed him that, on his behalf, VA 
would make reasonable efforts to obtain records which were 
not held by a Federal agency, such as records from private 
doctors and hospitals.  Finally, the RO informed the Veteran 
that he could obtain private records himself and submit them 
to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records, as well as VA and private 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1329 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected post-traumatic right (major) wrist derangement 
prior to September 22, 2009 is denied.  

A current evaluation in excess of 70 percent for service-
connected post-traumatic right (major) wrist derangement is 
denied.  





REMAND

In addition to the above, the Veteran in this case seeks an 
effective date earlier than September 22, 2009 for an award 
of service connection for a bilateral shoulder disorder.  In 
that regard, at the time of a rating decision in 
October 2009, the Appeals Management Center granted service 
connection and a noncompensable evaluation for a left and 
right shoulder disorder effective from September 22, 2009, 
the date of a VA medical examination.  The Veteran 
subsequently expressed his disagreement with the assignment 
of that effective date.  However, the RO/AMC has yet to issue 
a Statement of the Case on that issue.  This must be 
accomplished prior to a final adjudication of the Veteran's 
current claim for an effective date earlier than 
September 22, 2009 for the award of service connection for a 
left and right shoulder disorder.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

The RO/AMC should adjudicate the 
Veteran's claim for an effective date 
earlier than September 22, 2009 for an 
award of service connection for left and 
right shoulder disabilities.  Should such 
an earlier effective date be denied, the 
Veteran should be provided with a 
Statement of the Case (SOC).  
Accompanying that SOC should be notice to 
the Veteran of his appellate rights, and 
of the need to timely file a Substantive 
Appeal in order to perfect his appeal for 
an effective date earlier than 
September 22, 2009 for an award of 
service connection for a bilateral 
shoulder disability.  The SOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


